Citation Nr: 0943125	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  96-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for low 
back strain, for the period from February 27, 1993, through 
August 20, 1996.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain, for the period beginning on 
August 21, 1996.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from March 1990 to February 
1993.

The appealed claims for higher initial evaluations for low 
back strain come before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which awarded 
service connection for a low back strain and assigned a 
noncompensable rating.  By an August 1996 decision, the RO 
assigned a 10 percent evaluation for that disorder effective 
from August 21, 1996.  

In December  2004 the Board remanded the claims for higher 
initial ratings for low back strain, for additional 
development.  Upon return of those claims to the Board, the 
Board in a July 2007 decision denied a compensable initial 
rating for the period prior to August 21, 1996, and denied an 
initial rating above the 10 percent assigned for the period 
beginning August 21, 1996.  However, the United States Court 
of Appeals for Veterans Claims (Court) in March 2009 issued a 
Memorandum Decision (single judge) vacating the July 2007 
Board decision denying higher initial evaluations for the 
Veteran's service-connected low back strain, and remanded for 
readjudication by the Board consistent with that Court 
Decision.  
 
The Board has hereinabove styled the low back strain issues 
more concisely than they were styled by the Board in its 
vacated July 2007 decision, to better reflect the disability 
rating issues in question.  In that vacated decision, the 
Board had recognized issues based on changes in the rating 
criteria for low back disability and intervertebral disc 
syndrome effective September 23, 2002, and again effective 
September 26, 2003.  Based on those  revisions, the Veteran's 
disorder of the lumbosacral spine must be evaluated under 
both the former and revised criteria, though the revised 
criteria may not be applied at any point prior to the 
effective date of the change. See 38 U.S.C.A. § 5110(g) (West 
2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

However, while it is true that different disability rating 
criteria are applicable over different intervals for the 
Veteran's low back strain, this does not change the fact that 
no more than one disability rating may be assigned for any 
one point in time for a single disability over the rating 
periods in question, and hence separate issues are not 
implicated for any particular point in time over the rating 
periods simply because more than one set of rating criteria 
may potentially be applicable.  Rather, the current or prior 
rating code for low back disability, but not both, is 
applicable for any one point in time, because to do otherwise 
would potentially afford an impermissible double rating for 
the same disability.  38 C.F.R. §§ 4.1, 4.7.  That said, 
staged ratings may still be assigned based on changes in the 
level of disability over the initial rating period.  
Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran also appealed initial rating determinations for 
migraine headaches, and those issues are the subject of a 
separate remand.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.

REMAND

Upon the Veteran's December 2006 VA spinal examination for 
compensation purposes, the examiner made several objective 
findings apparently indicating the absence of significant low 
back disability.  These included straight spine; good 
posture; normal gait - walking without significant limp or 
list; preserved spinal contour; no postural abnormalities or 
fixed deformities; use of no supportive or assistive devices; 
being in no acute distress upon examination; physically well-
developed; and under no care for his low back disability.  
Further, testing revealed forward flexion of the 
thoracolumbar spine from zero to 90 degrees, extension from 
zero to 30 degrees, and right and left lateral flexion and 
rotation all to 30 degrees; and MRI findings of only mild 
foraminal narrowing at L4-L5, more so on the left, with fat 
planes preserved and without neural encroachment.  The 
examiner noted that any palpatory tenderness, muscle spasm, 
or guarding with motion testing were minor, with "no 
objective evidence of painful motion with movement."  The 
Veteran also denied gait unsteadiness, reported not having 
fallen due to his low back, and denied requiring treatment 
for his low back.  

The Veteran's noted complaints at that examination included 
constant lower back pain averaging between 5 and 7 out of 10 
intensity, with pain especially in the morning, as well as 
10/10 pain intensity in the past six months with 10 days of 
missed work over that period, with most recently missing five 
days of work due to lower back pain which he attributed to 
exacerbation with weather change.  He reported that the 
condition waxed and waned with weather and with certain 
activities, including particularly bending and lifting.  He 
reported alleviation of symptoms by rest, heat, and soaks.  
He reported performing physical therapy at home and taking 
200 tablets of Tylenol per month.  He also reported being 
able to walk only 100 yards due to his low back before having 
to rest 10 to 15 minutes.

Observed or Veteran-reported incapacities at that examination 
included inability to perform heel gait, with complaint of 
right leg and lower back pain; toe gait also painful though 
somewhat less than heel gait; complaints of increased pain 
and tightness at ends of demonstrated range of motion of 
spine; and refusal to perform repetitive motions purportedly 
due to pain.  

Apparent inconsistencies noted by the December 2006 examiner 
included straight leg raising in seated position negative 
bilaterally, though straight leg raising in incline position 
"questionably positive on the right side [at] 30 degrees;" 
the presence of "nonorganic physical signs;" and the 
Veteran's subjective complaints not being supported by the 
physical examination and diagnostic studies.  

The examiner did not explain or interpret the noted 
"nonorganic physical signs," and also failed to explain the 
significance of the Veteran's complaints not being supported 
by physical findings or studies, or of the noted 
inconsistency between inclined and seated straight leg 
raising.  The examiner did, however, conclude that the 
Veteran had additional limitation of motion or limitation of 
functioning with repetitive use due to pain, apparently based 
on the Veteran's assertions, despite noted inconsistencies 
between those assertions and objective findings.  

Based on the examiner's statements and conclusions regarding 
inconsistencies between physical findings and the Veteran's 
complaints, it appears that the credibility of his assertions 
regarding the degree of pain and level of incapacity 
associated with his low back disorder are significantly 
diminished.  This is particularly the case where the Veteran 
asserts constant 5 to 7 out of 10 level pain with 10/10 pain 
recently, while displaying no distress or other observable 
signs of pain upon examination, reportedly requiring no 
medical professional care, and not even taking anti-
inflammatory medication.  However, it would be error for the 
Board to itself interpret the findings of the VA examiner 
where those findings are insufficiently explained for fully 
informed appellate review.  An explanation from the examiner 
of stated "nonorganic physical signs," and some 
interpretation by the examiner of the degree of disability 
that is supported  by physical findings, is needed.  That is 
particularly the case where, as here, the Court has remanded 
the case based on its non-acceptance of the Board's findings 
to support its (now-vacated) July 2007 decision addressing 
service-connected low back strain.  

Specifically, the Court found fault with the Board's failure 
to interpret the terms "slight" and "moderate" as 
characterizing limitation of motion of the lumbar spine when 
rating the Veteran's low back strain based on the prior 
rating criteria for back disorders, as contained within 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The Court also 
found the Board's reasons and bases for its (now-vacated) 
decision in this case insufficient, where the Board simply 
noted the Veteran's failure to demonstrate more than slight 
limitation of motion of the spine.  The Board impliedly 
rejected the Veteran's medically unsupported complaints at 
the December 2006 VA examination based on the examiner's 
findings, yet the Court objected to the Board's not affording 
adequate consideration of those complaints within the reasons 
and bases for its decision.  Thus, given the Court's 
objections with a simple rejection of the Veteran's medically 
unsupported pain-related complaints, the Board finds that 
additional medical commentary as to the degree to which these 
complaints are medically unsupported or insupportable, to 
afford additional medical support for assessment of the 
Veteran's pain-related assertions.  

The Board cannot make its own independent medical 
determination, and must have plausible reasons, based upon 
medical evidence in the record, for its reliance on some 
evidence and rejection of other evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus the Board is compelled to remand the claims for 
a higher initial rating the zero percent assigned for the 
period from February 27, 1993, through August 21, 1996, and 
for a higher initial rating than the 10 percent assigned for 
the period from August 21, 1996.  The examiner who conducted 
the December 2006 examination should be contacted to address 
the significance of his findings of inconsistencies between 
the Veteran's self-asserted symptoms and objective findings.  
The examiner must also address the extent to which disability 
is supportable by the medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the 
December 2006 VA examination of the Veteran's 
spine.  The claims folder must be made available to 
the examiner for review, and should be reviewed to 
address these questions.  Separately for each of 
the following findings or conclusions made in the 
December  2006 examination report, the examiner 
should explain the significance of those findings 
or conclusions, with respect to the actual severity 
of the Veteran's service-connected low back strain:  
(This explanation is necessitated by recent Court 
decision in this case requiring the Board to 
explicitly address the credibility of evidence of 
disability, including the credibility of the 
Veteran's statements of symptoms including pain and 
limitations of functioning.)  

a.  Explain your finding that the Veteran's 
subjective complaints were not supported by 
physical examination or diagnostic studies, and 
your resulting conclusions as to the actual level 
of pain and level of work or functional 
impairment of the Veteran.  Address the extent to 
which disability complained-of by the Veteran is 
supportable by the medical evidence.

b.  Explain your findings of some additional 
limitation of motion or limitation of functional 
use with repetitive motion due to pain, and how 
this can be reconciled with your finding that the 
Veteran's complaints of pain are inconsistent 
with physical findings, including particularly 
your finding that there was "no objective 
evidence of painful motion with movement."  
Factors discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), of pain on undertaking motion, 
fatigue, weakness, and/or incoordination, must be 
addressed. 

c.  Explain your finding of "nonorganic physical 
signs," and how this is reconciled with your 
findings upon physical examination including 
ranges of motion, pain on motion, and further 
limitations, including the DeLuca factors.

e.  Explain your findings on straight leg 
raising, including discrepancies found between 
straight leg raising in the inclined and seated 
positions.  Address the relevance of these 
findings and any other findings which may reflect 
upon the credibility of the Veteran in his 
reporting of symptoms.  Also address medical 
findings which may support the Veteran's 
complaints.  The examiner is advised, in this 
regard, that recent Court cases have implicitly 
required the Board to directly address of the 
credibility of the Veteran, in order to weigh the 
Veteran's symptom complaints in the Board's 
consideration of evidence to support disability 
claims.  Hence the medical support for or against 
the credibility of the Veteran in his/her 
assertions related to disability must be 
addressed.

f.  Finally, address what disability and level of 
disability associated with the Veteran's low back 
strain is consistent with the objective medical 
evidence.  

g.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.


2.  If answers to the above questions cannot be 
obtained from the December 2006 VA examiner, then 
an additional VA examination should be afforded the 
Veteran, and that examiner must address these 
questions, including with respect to findings and 
conclusions upon the December 2006 examination, and 
the nature and severity of the Veteran's ongoing 
low back strain more generally.  The claims folder 
must be made available to the examiner for review, 
and should be reviewed to address these questions.  

3.  Thereafter, the RO should readjudicate the 
remanded claims.  If any of the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his representative 
should be provided with a Supplemental Statement of 
the Case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

